Citation Nr: 0948100	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
genitourinary disorder, claimed as urination problems.

2.  Entitlement to service connection for a chronic bilateral 
foot disorder.

3.  Entitlement to service connection for a chronic bilateral 
knee disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.

The Veteran had also appealed the issue of entitlement to 
service connection for a low back disorder.  However, 
following the Board's January 2008 remand in this case, the 
RO granted service connection for mild lumbar spondylosis in 
June 2009.  Accordingly, as that action represents a full 
grant of the benefit sought, it will not be addressed further 
in this decision.

The Board also notes that the Veteran submitted private 
treatment records in October 2009 in support of his claims; 
however, he did not include an agency of original 
jurisdiction (AOJ) waiver which would have permitted the 
Board to review the evidence in the first instance, nor was a 
supplemental statement of the case issued following receipt 
of this evidence.

A review of the evidence submitted by the Veteran shows that 
it is either immaterial or cumulative of other information 
already of record.  In this regard, records dated from August 
2009 to September 2009 deal primarily with treatment of the 
cervical and lumbar spine, neither of which is currently on 
appeal.  

Thus, the Board finds that the issuance of a supplemental 
statement of the case is unnecessary in this case in light of 
the evidence described above.  See generally 38 C.F.R. § 
19.31 (2009) (detailing the circumstances in which a 
supplemental statement of the case is to be furnished to the 
Veteran). 


FINDINGS OF FACT

1.  A chronic genitourinary disorder was not manifest during 
service; genitourinary pathology was not identified until 
December 2008; a current genitourinary disorder is unrelated 
to service.

2.  Chronic bilateral foot pathology is not currently shown.

3.  Chronic bilateral knee pathology is not currently shown.

4.  An acquired psychiatric disorder was not manifest during 
service; psychiatric pathology was not identified until July 
2000; any current acquired psychiatric disorder is unrelated 
to service.

5.  A chronic gastrointestinal disorder was not manifest 
during service; gastrointestinal pathology was not identified 
until March 2005; current gastrointestinal disorder is 
unrelated to service.


CONCLUSIONS OF LAW

1.  A chronic genitourinary disorder, claimed as urination 
problems, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

2.  A chronic bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  A chronic bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  A chronic gastrointestinal disorder, claimed as stomach 
ulcers, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 2004, the amendment is 
not applicable to the current claim. 

Genitourinary Disorder

The Veteran seeks entitlement to service connection for a 
genitourinary disorder.  Specifically, he alleged that he was 
treated for "urinary problems" while in the Marine Corps.  

Service treatment records reflect a number of complaints 
related to the genitourinary system.  On his January 1979 
Report of Medical History at enlistment, the Veteran self-
reported a history of venereal diseases.  In May 1980, he 
complained of frequent urination and was diagnosed with 
possible kidney infection.  Later that month, he complained 
of bilateral kidney pain and was diagnosed with a kidney 
infection.  There is no further mention of the infection in 
the service treatment records.  

On his October 1980 Report of Medical Examination at 
discharge, his genitourinary system was found to be within 
normal limits, suggesting that the previous diagnoses of 
kidney infection resolved without chronic residuals.  

Post-service evidence does not reflect genitourinary 
symptomatology for many years after service discharge.  The 
Board notes that he denied impairment of the bowels and 
bladder in a June 2004 VA treatment note.  This is the first 
recorded post-service symptomatology related to a 
genitourinary disorder, coming approximately 28 years after 
discharge.  

In December 2008, he sought VA treatment for difficulty 
passing urine, mild hematuria, and dysuria, and was diagnosed 
with prostatitis.  He was subsequently diagnosed with 
prostate cancer in 2009.  Therefore, the medical evidence 
does not reflect continuity of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between current complaints and 
active duty service or a service-connected disability.  In 
this case, the Board finds that the competent evidence does 
not attribute the Veteran's genitourinary disorder to active 
duty or to a service-connected disability, despite his 
contentions to the contrary.  Although he has received 
treatment for prostatitis since 2008, his treating physicians 
have not established that the etiology or date of onset of 
the disorder was related to service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Bilateral Foot & Knee Claims

The Veteran seeks entitlement to service connection for a 
bilateral foot and bilateral knee disorders, which he alleged 
were sustained while in the Marine Corps.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the bilateral foot claim, the Board concedes 
that service treatment records show a diagnosis of flatfoot 
in March 1979, complaints of left ankle pain following a 
sprain in March 1979, and diagnosis of right ankle arthralgia 
in July 1979.  The Veteran complained of bilateral foot pain 
in July 1980, but X-rays were within normal limits.  
Moreover, there is no further mention of a foot disorder in 
the service treatment records.  On his October 1980 Report of 
Medical Examination at discharge, his feet were found to be 
within normal limits, suggesting that the previous diagnoses 
resolved without chronic residuals.  

With respect to the bilateral knee claim, the Board concedes 
that service treatment records show complaints of bilateral 
knee pain in July 1980; however, X-rays of the bilateral 
knees at the time were within normal limits.  Furthermore, 
there is no further mention of a knee disorder in the service 
treatment records.  On his October 1980 Report of Medical 
Examination at discharge, his musculoskeletal system and 
lower extremities were found to be within normal limits, 
suggesting that the previous complaints resolved without 
chronic residuals.  

Significantly, although the Veteran complained of bilateral 
foot pain in a June 2004 VA treatment note and toe pain 
during a March 2009 VA spine examination, the Board notes 
that post-service treatment records do not reveal any 
treatment or diagnoses related to the bilateral feet.  
Further, no chronic knee disorder has been shown.  

At best, there are complaints of symptomatology without 
underlying pathology.  Symptoms alone cannot be compensable 
without an in-service disease or injury to which the pain can 
be connected by competent evidence. See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).  As such, there may be 
no grant of service connection for a bilateral foot disorder 
or a bilateral knee condition.

Acquired Psychiatric Disorder

The Veteran also seeks entitlement to service connection for 
an acquired psychiatric disorder, which he alleged manifested 
while in the Marine Corps.  Specifically, he stated that he 
developed a psychiatric disorder after being made fun of and 
physically assaulted in his sleep by fellow servicemen.  
Alternatively, he contends that his current psychiatric 
disorder developed secondary to his service-connected low 
back disorder.  

	Service treatment records reflect that the Veteran requested 
to talk to a psychiatrist in June 1980 because the Marine 
Corps was "messing up his life."  Specifically, he blamed 
the Marine Corps on the loss of his house because his 
commanding officer would not let him take time off to deal 
with "personal problems."  The physician noted that the 
Veteran appeared to be disturbed due to personal problems.  
However, there is no indication in the records that the 
Veteran ever met with a psychiatrist.  
	
	There is no further mention of psychiatric symptomatology in 
the service treatment records.  On his October 1980 Report of 
Medical Examination at discharge, his psychiatric condition 
was found to be normal with no personality deviation.  
Therefore, service records do not show a chronic psychiatric 
disorder at the time of discharge.

	Post-service evidence does not reflect psychiatric 
symptomatology for many years after service discharge.  
Specifically, private treatment records reveal a diagnosis of 
schizophrenia and manipulative behavior in July 2000.  His 
disorder was subsequently characterized as mood disorder, 
depression, and alcohol/cocaine dependence.  This is the 
first recorded diagnosis relating to psychiatric 
symptomatology, coming approximately 20 years after 
discharge.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's psychiatric disorder to active duty, despite his 
contentions to the contrary.  Although he has received 
psychiatric treatment since 2000, his treating physicians 
have not established the etiology or date of onset of the 
disorder as related to active duty.  

In his September 2009 written brief presentation, the Veteran 
argued that the examiner at the October 2004 examination 
undertaken to develop his claim for Social Security 
Administration (SSA) disability benefits opined that his 
psychiatric disorder was caused by the pain associated with 
his service-connected low back disorder.  

However, a review of the October 2004 examination report 
reveals that the examiner merely recited the Veteran's own 
belief that "it is difficult for him to pay attention 
because of the chronic pain that he feels" without endorsing 
it.  Rather, the examiner seemed to suggest that the current 
psychiatric disorder was due to his current life situation, 
i.e. substance dependence, homelessness, and a recent break-
up with his partner.  As such, there is no evidence to 
establish service-connected for a psychiatric disorder on a 
direct or secondary basis.  

	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Gastrointestinal Disorder

The Veteran also seeks entitlement to service connection for 
a gastrointestinal disorder, which he alleged was sustained 
while in the Marine Corps.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the gastrointestinal system or 
any symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's abdomen 
and viscera was normal.  Therefore, no chronic 
gastrointestinal disorder was noted in service.

	Next, post-service evidence does not reflect gastrointestinal 
symptomatology for many years after service discharge.  
Specifically, gastroesophageal reflux disease (GERD) was not 
diagnosed until March 2005.  This is the first recorded 
symptomatology related to the gastrointestinal system, coming 
approximately 25 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's GERD to active duty, despite his contentions to the 
contrary.  Although he has received treatment for GERD since 
2005, his treating physicians have not associated it with 
active duty.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

	With respect to all the claims on appeal, in addition to the 
absence of documented post-service symptomatology related to 
the claimed disorders for many years, the evidence includes 
the Veteran's statements asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms related to 
his genitourinary system, gastrointestinal system, bilateral 
feet, and bilateral knees, as well as psychiatric 
symptomatology, after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
the Board emphasizes the multi-year gap between discharge 
from active duty service in 1980 and initial reported 
symptoms related to his claimed disorders, as detailed above.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

The Board has weighed the Veteran's statements against the 
competent evidence of record and attaches greater probative 
weight to the clinical findings than to his statements.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and SSA records.  Further, the Veteran 
submitted additional treatment records as well as written 
statements in support of his claims.  

The Board concedes that VA examinations specific to the 
claims on appeal were not conducted.  In determining whether 
a medical examination be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-
service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability 
or symptoms may be associated with service; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic genitourinary disorder is 
denied.

Service connection for a chronic bilateral foot disorder is 
denied.

Service connection for a chronic bilateral knee disorder is 
denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a chronic gastrointestinal disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


